Citation Nr: 1014975	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a lumbosacral injury 
with chronic pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1949 to March 
1950, and from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Portland, Oregon RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder is related to active service or that he had a pre-
existing condition which was permanently worsened or 
aggravated by active service, nor was arthritis of the back 
manifested during or within one year after his separation 
from active service.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service, and arthritis of the back may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In January 2008, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the January 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the April 2008 rating decision, April 
2009 SOC, and July 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), private treatment records, 
and the Veteran was afforded a VA examination in March 2008.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted.

(1) History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2) History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

The Veteran in this case contends that his current 
lumbosacral back problems are related to an injury that 
occurred during active service.  Specifically, in a November 
2007 statement, the Veteran states that while he was 
stationed in Puerto Rico in October 1962, he was assigned to 
haul wall lockers via truck.  As they were unloading the 
truck, the Veteran swung himself off of the truck bed and hit 
a sideboard leaning up against the truck bed in a sitting 
position, astraddle of the sideboard, on his tailbone.  He 
says he has had chronic pain in the lumbosacral region since 
that incident. 

The Veteran's STRs for his first period of service from 
October 1949 to March 1950 do not show any indication of back 
problems.  His October 1949 enlistment and March 1950 
separation examination reports are both negative for any 
manifestations of back pain or problems.  However, the August 
1961 enlistment examination report notes that the Veteran saw 
Dr. S.W. in Grants Pass, Oregon, for a minor back injury in 
the past.  The examining physician further noted, however, 
that the Veteran had experienced no trouble with his back 
since the injury, physical examination of the spine was 
marked normal, and the Veteran was found to be physically 
qualified for enlistment.  

In August 1962, the Veteran complained of pain in the sacral 
region of his back.  There were no positive findings on 
physical examination.  It also appears that his foot pain, 
rather than his back pain, was primarily addressed at the 
clinic that day, as no diagnosis or treatment plan was made 
with regard to his back pain.  

In October 1962, the Veteran reported swelling and pain in 
his back and sacral region.  There were no gross 
abnormalities on physical examination.  In November 1962 and 
January 1963, the Veteran again complained of pain in the 
sacrum and there were no positive findings on examination.  
In January, the Veteran was given medication and told to come 
back in a week.  The following month, the Veteran returned to 
the clinic with continued sacral pain, and his medication was 
refilled.  X-rays were taken and showed normal lumbar 
lordosis with intact vertebrae and no intervertebral disc 
space narrowing.  The sacroiliac and hip articulations were 
unremarkable.  Thus, the lumbosacral films were negative.  
One week later, as the Veteran continued to have pain, he was 
referred for an orthopedic evaluation.  He complained of pain 
in the sacrococcygeal area associated with pain in both 
extremities in the knees, calves, heels and arches, worse on 
the left.  Physical examination showed full range of motion 
of the lumbar spine with slight tenderness at L3 on the left.  
Neurologic examination was negative.  X-rays showed 
lumbarization of S1.  The doctor opined that the symptoms 
were due to tightness of the hamstrings and gastrocnemius, 
and recommended stretching exercises.  

There is no further documentation of back pain during the 
Veteran's second period of active service.  Indeed, his June 
1964 separation examination report makes no mention of any 
back problems.  

Following separation from service, the first documentation of 
back pain was in 2005.  In this regard, the Board notes that 
evidence of a prolonged period without any medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In March 2005, the Veteran sought treatment at the 
Great Basin Chiropractic Clinic with Dr. K.S.J., complaining 
of several months of low back pain on the left with radiation 
to the knee.  Examination indicated pain in the L5-S1 region, 
with restricted range of motion.  Dr. K.S.J. provided 
treatment until May 2005.  In April, however, the 
chiropractor noted that X-rays were reviewed and that the 
lumbar spine was negative for fracture or gross pathology, 
but there was moderate levoscoliosis at the "C" curve.  

In November 2007, the Veteran sought treatment at High Desert 
Medical Center with Dr. K.A.J.  The Veteran complained of 
back pain and stated he wanted an evaluation for his lower 
back in order to demonstrate a broken tailbone in order to 
obtain compensation from VA for an accident that occurred in 
1963.  He believed that his pain was a result of the 1963 
accident, and stated that X-rays had shown bone fragments in 
the past.  The Veteran stated that the pain was good in the 
morning but became worse by early afternoon.  At times, the 
pain was at a level of 10 out of 10 in severity.  He had been 
prescribed medication in the past and it had relieved his 
pain.  However, he did not want to become addicted to pain 
medication so he was not currently taking it.  On physical 
examination, there was little point tenderness, good range of 
motion with slight limitations in flexion and extension, and 
rotational movement was intact.  Strength and sensation in 
the lower extremities were grossly intact.  The doctor 
assessed lumbar back pain with possible arthritic changes or 
due to a history of past trauma.  X-rays taken that day 
showed moderate degenerative change of the lumbar spine with 
a vacuum disc at L5-S1.  Facet arthrosis was moderate at L4-
L5 and L5-S1, and there was mild degenerative levoscoliosis.  
There were mild to moderate degenerative changes of the 
sacroiliac joints.  The doctor prescribed Celebrex.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the medical records, including his STRs, 
noting the reports of sacral pain during service.  The 
examiner also noted the 2005 treatment records of Dr. K.S.J.  
The Veteran stated that after leaving service, he had 
undergone manipulative treatments on and off for seven years 
before seeing Dr. M.S., a chiropractor, in 1967 or 1968.  The 
examiner saw no kyphosis or scoliosis, and there was no 
tenderness in the lumbar spine.  There was tenderness in the 
sciatic notches and the Veteran did have some sacral 
coccygeal pain.  Flexion was to 85 degrees and extension was 
to 30 degrees.  X-rays were taken and showed mild 
rotoscoliosis of the lumbar spine with minimal degenerative 
spurring.  There was sacralization of L5, but the pedicles 
and visualized portions of the left S1 joint were intact.  
There was marginal sclerosis of the right S1 joint, with no 
fracture or significant subluxation seen.  The examiner noted 
long-standing degenerative changes at L5-S1 as well.  The 
examiner assessed chronic low back pain with no signs of 
radiculitis or radiculopathy, and stated that the Veteran's 
current degenerative problems were probably not related to 
his sacral pain in service.  The Veteran stated that at the 
time, he was told he fractured his sacrum.  However, the 
current X-rays did not show any type of fracture, but there 
was ankylosis between the sacrum and the first coccygeal 
segment.  Moreover, the examiner said he did not see any 
documentation in the medical records that the Veteran had low 
back pain prior to entry into service.  Rather, the records 
showed the first suggestion of low back pain in November 
1962.  Thus, the examiner found no evidence of a pre-existing 
degenerative process in the Veteran's lower back.  
   
In March 2009, a different VA doctor reviewed the Veteran's 
medical records in detail to determine whether his current 
back problems are related to the back pain he reported during 
service.  The doctor found no evidence of any back problems 
in the Veteran's STRs during his first period of service.  
However, the doctor noted the documentation of a pre-service 
injury on the August 1961 enlistment examination report, and 
that the examining physician had written that the Veteran had 
no further problems with his back since the pre-service 
injury.  The doctor also noted that the Veteran was seen 
multiple times for back pain during his second period of 
service, but that X-rays did not  show any lumbosacral spine 
abnormalities or fractures.  The doctor stated the 
lumbarization of S1 noted in service was a developmental 
variant.  Further, the doctor noted the negative separation 
examination report.  The doctor also reviewed the treatment 
records of Dr. K.S.J. and Dr. K.A.J., noting that neither 
physician mentioned any coccygeal pathology or abnormality.  
The VA doctor was unable to find any evidence that the 
Veteran's sacral-coccygeal area had been fragmented based on 
the medical records he reviewed.  The prior March 2008 VA 
examination was also reviewed, and the doctor pointed out 
that the examiner erroneously indicated the first suggestions 
of back pain occurred in November 1962, as there was 
documentation of a pre-service back injury. 

Based on the above review of the records, the doctor 
concluded that the Veteran had one back injury and at least 
one, but probably two, developmental variants (lumbarization 
of S1/sacralization of L5), and the fusion of the coccyx and 
sacrum as noted by the 2008 VA examiner.  The doctor also 
reviewed X-ray films from 2008 and observed partial fusion of 
the fifth lumbar vertebra to the sacrum as well as the sacrum 
to the coccyx.  While in active service, the Veteran had 
experienced a second back injury in late 1962 with symptoms 
extending into late February or early March 1963.  No further 
mention of back problems was made while the Veteran was in 
service or at separation from service.  Accordingly, the 
doctor opined that there is no medical evidence that the back 
injury which occurred in 1962 either caused the Veteran's 
current back condition or aggravated the prior-to-service 
back injury.  Moreover, it was the doctor's opinion that the 
Veteran's current back condition is not the result of the in-
service back injury.  

There are no additional medical records relating to the 
Veteran's back disorder.  However, the claims file includes a 
November 2007 letter from the Veteran's ex-wife, C.M.R.  She 
states that she met the Veteran in late 1964 and married him 
in November 1965, and that he frequently complained of pain 
in his lower back as a result of the accident that had taken 
place in 1962 in Puerto Rico.  After they got married, the 
Veteran got a job pulling dry chain, but after a few months, 
his back pain became almost unbearable.  He took a job as a 
bus driver, but still complained of frequent pain, although 
he found ways to ease the pain by propping his left foot on 
the dash of the bus or on his brief case.  In the late 1970s, 
the Veteran quit driving and took a management position at 
the company, but he still had pain when sitting sometimes.  
During that time, he was seeing Dr. M.S., and his back pain 
improved for awhile, but then started again.  C.M.R. divorced 
the Veteran in 1984, and had no knowledge of his condition 
after that date.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's current back condition was incurred in service, or 
that he had a pre-existing back condition that was aggravated 
in service.  

First, the Board finds that the Veteran did not have a back 
disorder which pre-existed his entrance into service.  
Although a prior back injury was mentioned in the August 1961 
enlistment examination report, it was also noted that the 
Veteran had not had any back problems since the prior injury.  
Moreover, he has not related any of his subsequent reports of 
back pain to the pre-service injury.  Thus, although the 
Veteran injured his back before entrance into service in 
1961, the effects of the injury appear to have resolved 
completely prior to enlistment.  The March 2009 VA reviewer 
also noted that there did not seem to be any residual effects 
from the pre-service injury upon entry into service or during 
service.  Moreover, he opined that the Veteran's current back 
condition was not related to the pre-service injury.  
Therefore, the presumption of soundness upon entry has not 
been rebutted by clear and convincing evidence in this case.  

Next, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
low back arthritis was manifested during the applicable one-
year presumptive period after separation from active military 
service.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
discharge.  

Moreover, continuity of any low back disability from service 
to the present has not been established.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

In the present case, the Veteran's low back pain is found to 
be capable of lay observation, and thus his statements to the 
effect that he has had back pain since the 1962 in-service 
accident constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Although the STRs 
confirm that the Veteran complained of sacral pain in late 
1962 and early 1963 while in service, there is no indication 
that he sought further treatment for his back following the 
March 1963 orthopedic evaluation, at which his back pain was 
attributed to tight muscles.  Moreover, the August 1964 
separation examination report indicates no abnormalities of 
the spine and makes no mention of back problems.  Thus, his 
back problems appear to have resolved by the time of 
separation from service.  

In addition, following service, there was no documentation of 
treatment for back pain until 2005, over 40 years later.  
Therefore, although he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since service from the in-service injury, while competent, 
are not deemed to be credible.  Accordingly, the absence of 
documented complaints or treatment for 40 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  

Moreover, the competent medical evidence weighs against a 
finding that the Veteran's current back problems are related 
to active service.  In cases such as this, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Both the March 2008 VA examiner and the March 2009 VA 
reviewer opined that the Veteran's current back pain is not 
related to any incident in active service.  The latter 
provided a summary of the pertinent medical records he 
reviewed in reaching his opinion, highlighting the most 
relevant records, and explaining the bases for his opinion.  

By contrast, although Dr. K.A.J. stated that the Veteran's 
back pain could possibly be related to a prior trauma, it is 
clear that the doctor's statement was expressing a 
possibility based on the Veteran's verbal history and belief 
that the pain was caused by the 1962 accident.  In addition, 
there is no indication that the doctor had access to the 
Veteran's STRs or other previous medical records.  

The Board recognizes that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005); but see Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of Veteran if 
rebutted by the overall weight of the evidence).  Moreover, 
while the Court has clarified that review (or lack of review) 
of the claims file is not dispositive of the probative value 
of a medical nexus opinion, such review is nonetheless 
deserving of consideration when, as here, there is relevant 
evidence in the claims file (such as the lack of any 
documentation of treatment after March 1963 and the negative 
separation examination report) which may affect the nexus 
outcome offered by the examiner upon consideration of the 
evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008). 

Moreover, by regulation, and under numerous judicial 
precedents, service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from a disability 
was deemed speculative); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that service 
"could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering these holdings by 
the Court of Appeals, the Board concludes that Dr. K. A. J.'s 
November 2007 statement is speculative in nature, and is 
outweighed by the lack of documentation of treatment between 
separation and the first complaint of low back problems in 
2005.  Thus, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
lumbosacral injury with chronic pain, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for a lumbosacral injury with chronic pain 
is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


